Case 3:14-cr-00073-MMH-JRK Document 523 Filed 07/30/19 Page 1 of 1 PageID 12731



                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                          JACKSONVILLE DIVISION

     UNITED STATES OF AMERICA

     vs.                                                                      CASE NO. 3:14-cr-73-J-34JRK

     JUAN LUIS HERNANDEZ RILL


                                     REPORT AND RECOMMENDATION1
                                      CONCERNING PLEA OF GUILTY

             The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed. R.

     Crim. P. and Rule 6.01(c)(12), M. D. Fla. Rules, and has entered a plea of guilty to Count

     One of the Indictment. After cautioning and examining the Defendant under oath

     concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea

     was knowledgeable and voluntary, and that the offense charged is supported by an

     independent basis in fact containing each of the essential elements of such offense. I

     therefore recommend that the plea of guilty be accepted and that the Defendant be

     adjudged guilty and have sentence imposed accordingly.

             DONE and ORDERED in Jacksonville, Florida on this 30th day of July, 2019.




     Copies to:
     Honorable Marcia Morales Howard
     United States District Judge
     Jodi Wiles, Courtroom Deputy
     Assistant United States Attorney (Duva)
     Francisco G. Fernandez, Esquire
     Jeff Quisenberry, Esquire
     United States Probation

           1 The parties have agreed to waive the fourteen (14) day objection period to this Report and
     Recommendation. 28 U.S.C. §636(b)(1)(B), Rule 6.02, M.D. Fla. Rules.
